DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,471,211 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a medical delivery device having a barrel, a plunger rod and a stopper attached to the plunger rod.  The stopper is made of an elastomeric body, one or more fluoropolymers layers and two or more ribs on the fluoropolymer layers for providing a sealing surface. The contact width of at least one of the two or more ribs and inner wall of the barrel is measured such that at a compressibility of greater than 7.9% the contact width is less than about 1.0mm. The closest prior art is Yotsutsuji (US 2015/0148751 A1). Yotsutsuji teaches a syringe barrel, a plunger rod, and a stopper. The stopper having two ribs with a contact surface. However, Yotsutsuji does not teach fluoropolymer layers nor does Yotsutsuji teach the compressibility of greater of 7.9% crating a contact width of less than about 1.0mm. No combination of references teaches this exact structure of the fluoropolymer layers and the specific compressibility and contact width under that compressibility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783